DETAILED ACTION

Status of Claims

The present application is being examined under the pre-AIA  first to invent provisions.
This action is in reply to the remarks and/or arguments for Application 16/505,036 filed on 7 May 2021.
Claims 1-15 have been previously canceled.
Claims 16-27 and 29-35 have been amended. 
Claims 16-35 are currently pending and have been examined.

Information Disclosure Statement
The Information Disclosure Statements filed 5/3/2021 has been considered. An initialed copy of the Form 1449 are enclosed herewith.

Response to Arguments

A. Claim Rejections - 35 U.S.C. § 112:

Claims 16-35 stand rejected under 35 U.S.C. § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.

In response Applicant has amended the claims in order to address the limitations at issue thus rendering the rejection under 35 U.S.C. § 112 moot. Accordingly, the rejection is withdrawn.

B. Claim Rejections - 35 U.S.C. § 101:

Claims 16-35 stand rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

1. Applicant argues that the claims do not recite matter that falls within the enumerated groups of abstract ideas under Step 2A, Prong One of the 2019 guidance.

Examiner respectfully disagrees and points to the reasoning provided in the § 101 rejection below why the claims fall within one of the enumerated groupings of abstract ideas. The limitations as drafted, that, under its broadest reasonable interpretation, covers certain methods of organizing human activity – fundamental economic principles, practices or concepts; following set of instructions; commercial or legal interactions (agreements in the form of contracts; business relations); managing interactions between people, inasmuch as the claimed method as a whole is directed towards facilitating the practice and/or concept of account security and maintenance wherein account-related customer information is concealed and/or masked during initiation of a payment instruction and kept confidential through the use of unique account-related and bank routing identifiers but for the recitation of generic computer components. Maintaining account security and confidentiality through the use of pseudo and/or unique identifiers comprising the steps of receiving, retrieving, comparing (matching), and transmitting (relaying) data and/or information recited above, falls within the certain methods of organizing human activity (e.g., fundamental economic principles, practices or concepts (e.g., risk mitigation); managing personal behavior of relationships or interactions between people) grouping of abstract ideas. Choosing to utilize a pseudo identifier in place of an actual set of data values for data masking/concealment purposes is the mere implementation of rules and/or instructions governing a preferred business practice and thus a basic economic concept and/or practice and, thus, an abstract idea (Alice Coro. Pty. Ltd. v. CLS Bank Int’l, Bilski v. Kappos, BuySAFE Inc., v. Google Inc., Ultramercial Inc., v. Hulu, LLC). See Manual of Patent Examining Procedure (“MPEP”) § 2106.04(a)(2)(I)(A). Applicant’s argument is therefore unpersuasive. 

2. Applicant argues that the claims recite a technical solution to a technical problem that provides an increased data security and therefore integrates the abstract idea into a practical application. 

Examiner respectfully disagrees. The judicial exception is not integrated into a practical application. The claim as a whole merely describes how to generally apply the abstract concept identified. The claim recites the additional elements – “selecting one of a plurality of payee-related sets corresponding to the pseudo-code, each payee-related set including payee-related account identification information and a second routing identifier associated with a respective payee-related destination”; and “replacing a payee-related identifier included in the payment instruction with the payee-related account identification information of the selected payee-related set and replacing the first routing identifier with the second routing identifier of the selected payee-related set.” 

However, nothing in the steps involve an improvement to the conventional functioning of a computer or to any other technology, applying or using a judicial exception with, or, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing aside from merely using a computer as a tool to perform an abstract idea while also generally linking the use of the judicial exception to a particular technological environment or field of use. As such, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is therefore directed to an abstract idea. Applicant’s argument is therefore unpersuasive. 

3. Applicant argues that the amended claim elements transform the nature of the claims into a patent-eligible application under Step 2B.

Examiner respectfully disagrees. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claim as a whole merely describes how to generally apply the concept of facilitating the practice and/or concept of account security and maintenance wherein account-related customer information is concealed and/or masked during initiation of a payment instruction and kept confidential through the use of unique account-related and bank routing identifiers while carrying out the steps of merely receiving, retrieving, comparing (matching), and transmitting (relaying) data and/or information., which are akin to the computer functions of: i. receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); ii. performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); iii. electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); iv. storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93, recognized by the courts as amounting to mere instructions to implement an abstract idea on a generic computer or as insignificant extra-solution activity. If the additional element (or combination of elements) amounts to no more than mere instructions to apply the exception using a generic computer component, then this consideration does not favor eligibility. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea.

Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. For the role of a computer in a computer implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of “well-understood, routine, [and] conventional activities previously known to the industry.” Id. at 2359 (quoting Mayo, 132 S. Ct. at 1294 (internal quotation marks and brackets omitted). Further, “the mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-eligible invention.” Id. at 2358. Therefore, the claim is ineligible. Applicant’s argument is therefore unpersuasive. 

The rejection is therefore maintained.

C. Claim Rejections - 35 U.S.C. § 103:

Claims 16-35 stand ejected under 35 U.S.C. § 103 as being unpatentable over Kolling (US 5,920,847) in view of Schibi (US 6,910,023). 

Applicant’s remarks and/or arguments have been considered by Examiner and found to be persuasive over the prior art(s) of record. Accordingly, the rejection of the claims under 35 U.S.C. 103, is withdrawn.

Claim Rejections - 35 USC § 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd Paragraph,
The following is a quotation of 35 U.S.C. 112(b)
(B) CONCLUSION.--The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 16, 27, and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 16 recites “An electronic payment method, comprising: … receiving, by a payment system, a payment instruction including a payment system routing number and a unique code associated with a payee, the payment system routing number indicating the payment instruction being processed by the payment system …”. 

Claim 27 recites “An apparatus comprising: a memory storing a computer program; and a computer processor operating under control of the computer program stored in the memory, to perform a method that includes: receiving, by a payment system, a payment instruction including a payment system routing number and a unique code associated with a payee, the payment system routing number indicating the payment instruction being processed by the payment system  …”. 

Claim 34 recites “A non-transitory computer readable medium having stored thereon sequences of instructions, the sequences of instructions including instructions which, when executed by a server, cause the server to perform a method comprising: receiving, by a payment system, a payment instruction including a payment system routing number and a unique code associated with a payee, the payment system routing number indicating the payment instruction being processed by the payment system …”. 

As such, the above claims are indefinite for being directed to an improper mixed claim use and/or "hybrid" format that blends system-type and method-type claim elements together. The limitations clearly and/or explicitly describe a system claim while also clearly reciting method-like steps. In this instance, it is unclear as to how a method or series of steps can perform a “a system” or machine-like device comprising various devices. The system in this instance is clearly performing active method steps requiring specific user input or action whereas a system claim cannot incorporate language implicating a user actively performing a task. Because the claim recites both a system and the method for using that system, it does not apprise a person of ordinary skill in the art of its scope, and it is invalid under section 112, paragraph 2. (IPXL Holdings v. Amazon (Fed. Cir. 2005), in which the Federal Circuit held that “a single claim covering both an apparatus and a method of use of that apparatus” fails to meet the requirements of §112.)

The above claims are also indefinite as it is vague and unclear what said “system” comprises that is able to execute and/or perform the steps recited. 

The Examiner finds, that because particular claims axe rejected as being indefinite under 35 U.S.C. § 112, 2nd Paragraph, it is impossible to properly construe claim scope at this time (See Honeywell International Inc. v. ITC, 68 USPQ2d 1023, 1030 (Fed. Cir. 2003) "Because the claims are indefinite, the claims, by definition, cannot be construed."). However, in accordance with MPEP 2173.06 and the USPTO's policy of trying to advance prosecution by providing art rejections even though the claims are indefinite, the claims are construed and the art is applied as much as practically possible.

Claim Rejections - 35 USC § 101

35 U.S.C. § 101 reads as follows: 

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 16 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites: An electronic payment method, comprising: 

receiving, by a payment system, a payment instruction including a payment system routing number and a unique code associated with a payee, the payment system routing number indicating the payment instruction being processed by the payment system ; 

validating the unique code against a unique code database storing a plurality of unique codes associated with a plurality of payees ; 

retrieving, from the unique code database, a routing number of a receiver financial institution associated with the payee and an account identification information of the payee, based on the unique code,  

replacing the payment system routing number with the routing number of the receiver financial institution; 

replacing the unique code with the account identification information of the payee; and 

transmitting a payment message including the account identification information of the payee to the receiver financial institution, based on the routing number of the receiver financial institution.  

The claim is directed to a method (e.g., process) which is one of the statutory categories of invention and involves steps carried out by the various computer-related devices or components of merely receiving, retrieving, comparing (matching), and transmitting (relaying) data and/or information.

Applicant’s Specification describes the invention as relating to “maintaining the confidentiality of account information and provid[ing] ease of maintenance when an account holder transfers from one depository institution to another”. (Spec. ¶[0012]). The Specification further describes the invention as “using [a] payment identification code”, wherein “to employ the concept, banks are issued a unique payment identifier code (PIC) number for each business customer demand deposit account (DDA). As part of the issuance process, a trusted third party, such as a clearing house, for example the New York Clearing House, links sensitive information related to the seller and its individual DDA to the issued PIC number. Such a trusted third party will set up a system (hereinafter "the system") that will, among other things, maintain and distribute PIC numbers for all that wish to use them. As a result, confidential account relationship information is masked to outside parties. Individual sellers communicate their PIC numbers to buyers who are then capable of originating payments using the PIC number.” (Spec. ¶[0054])  As such, the claims are directed towards effecting electronic payment, safeguarding banking and account information, while utilizing existing payment systems.

The limitations as drafted, that, under its broadest reasonable interpretation, covers certain methods of organizing human activity – fundamental economic principles, practices or concepts; following set of instructions; commercial or legal interactions (agreements in the form of contracts; business relations); managing interactions between people, inasmuch as the claimed method as a whole is directed towards facilitating the practice and/or concept of account security and maintenance wherein account-related customer information is concealed and/or masked during initiation of a payment instruction and kept confidential through the use of masked (unique) account-related and bank routing identifiers but for the recitation of generic computer components. Maintaining account security and confidentiality through the use of pseudo and/or unique identifiers comprising the steps of receiving, retrieving, comparing (matching), and transmitting (relaying) data and/or information recited above, falls within the certain methods of organizing human activity (e.g., fundamental economic principles, practices or concepts (risk-mitigation); following set of instructions; commercial or legal interactions (agreements in the form of contracts; business relations); managing interactions between people grouping of abstract ideas. The concept is a basic economic practice and, thus, an abstract idea (Alice Coro. Pty. Ltd. v. CLS Bank Int’l, Bilski v. Kappos, BuySAFE Inc., v. Google Inc., Ultramercial Inc., v. Hulu, LLC). See Manual of Patent Examining Procedure (“MPEP”) § 2106.04(a)(2)(I)(A).

The judicial exception is not integrated into a practical application. The claim as a whole merely describes how to generally apply the abstract concept identified. The claim recites the additional elements – “validating the unique code against a unique code database storing a plurality of unique codes associated with a plurality of payees”; “retrieving, from the unique code database, a routing number of a receiver financial institution associated with the payee and an account identification information of the payee, based on the unique code.” 

However, nothing in the steps involve an improvement to the conventional functioning of a computer or to any other technology, applying or using a judicial exception with, or, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing aside from merely using a computer as a tool to perform an abstract idea while also generally linking the use of the judicial exception to a particular technological environment or field of use. As such, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is therefore directed to an abstract idea.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claim as a whole merely describes how to generally apply the concept of facilitating the practice and/or concept of account security and maintenance wherein account-related customer information is concealed and/or masked during initiation of a payment instruction and kept confidential through the use of masked (unique) account-related and bank routing identifiers while carrying out the steps of merely receiving, retrieving, comparing (matching), and transmitting (relaying) data and/or information., which are akin to the computer functions of: i. receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); ii. performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); iii. electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); iv. storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93, recognized by the courts as amounting to mere instructions to implement an abstract idea on a generic computer or as insignificant extra-solution activity. If the additional element (or combination of elements) amounts to no more than mere instructions to apply the exception using a generic computer component, then this consideration does not favor eligibility. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea.

Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. For the role of a computer in a computer implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of “well-understood, routine, [and] conventional activities previously known to the industry.” Id. at 2359 (quoting Mayo, 132 S. Ct. at 1294 (internal quotation marks and brackets omitted). Further, “the mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-eligible invention.” Id. at 2358. Therefore, the claim is ineligible.

Additionally, claim 16 is non-statutory because the body of the claim does not contain any limitations indicating the structure of the device and does not recite any machine or transformation (Insufficient recitation of a machine or transformation either express or inherent) – no specific computer or processing device recited to carry out the claimed steps or execute computer code instructions is recited. See Interim Guidance for Determining Subject Matter Eligibility for Process Claims in View of Bilski v. Kappos (Federal Register / Vol. 75, No. 143 / Tuesday, July 27, 2010 / Notices).

Independent claim 27 recites substantially the same limitations as claim 16 above and are ineligible for the same reasons. The subject matter of claim 27 corresponds to the subject matter of claim 16 in terms of an apparatus (e.g., machine). Therefore the reasoning provided for claim 16 applies to claim 27 accordingly.

Independent claim 34 recites substantially the same limitations as claim 16 above and are ineligible for the same reasons. The subject matter of claim 34 corresponds to the subject matter of claim 16 in terms of a computer program product (e.g., manufacture). Therefore the reasoning provided for claim 16 applies to claim 34 accordingly.

Dependent claims 17-26, 28-33, and 35 add further details and contain limitations that narrow the scope of the invention. However, these details do not result in significantly more than the abstract idea itself. As explained in the December 16, 2014 Interim Eligibility Guidance from the USPTO (in reference to the BuySAFE, Inc. v. Google, Inc. decision), further narrowing the details of an abstract idea does not change the § 101 analysis since a more narrow abstract idea does not make it any less abstract. 

For instance in claim 17, the step(s) comprising “wherein the determining is performed by a payment system”, is a further refinement of methods of organizing human activity – fundamental economic principles, practices or concepts; following set of instructions; commercial or legal interactions (agreements in the form of contracts; business relations); managing interactions between people, because it merely describes intermediate steps and/or rules of the process. 

In claims 18 and 28, the step(s) comprising “wherein the payment system is an automated clearing house (ACH)”, is a further refinement of methods of organizing human activity – fundamental economic principles, practices or concepts; following set of instructions; commercial or legal interactions (agreements in the form of contracts; business relations); managing interactions between people, because it merely describes intermediate steps and/or rules of the process. 

In claim 19, the step(s) comprising “wherein the payment system is a funds-transfer system”, is a further refinement of methods of organizing human activity – fundamental economic principles, practices or concepts; following set of instructions; commercial or legal interactions (agreements in the form of contracts; business relations); managing interactions between people, because it merely describes intermediate steps and/or rules of the process. 

In claims 20, 29, and 35, the step(s) comprising “providing an instruction to debit an account of a payor at an originator financial institution”, is a further refinement of methods of organizing human activity – fundamental economic principles, practices or concepts; following set of instructions; commercial or legal interactions (agreements in the form of contracts; business relations); managing interactions between people, because it merely describes intermediate steps of the process. 

In claims 21 and 30, the step(s) comprising “crediting an account of the payee at the receiver financial institution”, is a further refinement of methods of organizing human activity – fundamental economic principles, practices or concepts; following set of instructions; commercial or legal interactions (agreements in the form of contracts; business relations); managing interactions between people, because it merely describes intermediate steps and/or rules of the process. 

In claim 22, the step(s) comprising “updating the unique code database”, is a further refinement of methods of organizing human activity – fundamental economic principles, practices or concepts; following set of instructions; commercial or legal interactions (agreements in the form of contracts; business relations); managing interactions between people, because it merely describes intermediate steps of the process. 

In claims 23 and 31, the step(s) comprising “wherein the payment message also specifies a value representing an amount to be paid, and wherein the account of the payee at the receiver financial institution”, is credited based on the value”, is a further refinement of methods of organizing human activity – fundamental economic principles, practices or concepts; following set of instructions; commercial or legal interactions (agreements in the form of contracts; business relations); managing interactions between people, because it merely describes intermediate steps and/or rules of the process. 

In claims 24 and 32, the step(s) comprising “wherein the unique code is a payment identifier code (PIC) number”, is a further refinement of methods of organizing human activity – fundamental economic principles, practices or concepts; following set of instructions; commercial or legal interactions (agreements in the form of contracts; business relations); managing interactions between people, because it merely describes intermediate steps and/or rules of the process. 

In claim 25, the step(s) comprising “wherein the account identification information of the payee is an account number of the payee at the receiver financial institution”, is a further refinement of methods of organizing human activity – fundamental economic principles, practices or concepts; following set of instructions; commercial or legal interactions (agreements in the form of contracts; business relations); managing interactions between people, because it merely describes intermediate steps of the process. 

In claims 26 and 33, the step(s) comprising “wherein the PIC number is corresponding to a demand deposit account (DDA) associated with the payee”, is a further refinement of methods of organizing human activity – fundamental economic principles, practices or concepts; following set of instructions; commercial or legal interactions (agreements in the form of contracts; business relations); managing interactions between people, because it merely describes intermediate steps and/or rules of the process. 

Viewed individually and in combination, these additional elements do not provide meaningful limitations to transform the abstract idea such that the claims amount to significantly more than the abstraction itself.

Accordingly, the present pending claims are not patent eligible and are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Conclusion

Claims 16-35 are rejected.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Clifford Madamba whose telephone number is 571-270-1239. The examiner can normally be reached on Mon-Thu 7:30-5:00 EST Alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached at 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CLIFFORD B MADAMBA/Primary Examiner, Art Unit 3692